Citation Nr: 1549341	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-34 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1946 to March 1947, and from December 1949 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for pes planus with degenerative joint disease, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; degenerative joint disease of the thoracolumbar spine, rated as 10 percent disabling; bilateral knee degenerative joint disease, with each knee rated as 10 percent disabling; and bilateral ankle degenerative joint disease, with each ankle rated as 10 percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 70 percent. 

2.  The competent and credible evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  Evidence of record indicates that the Veteran completed high school prior to enlistment in the military.  The Veteran's post-service employment history includes working as a truck driver.  The Veteran has no other significant occupational history.  

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  The Veteran is service-connected for pes planus with degenerative joint disease, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; degenerative joint disease of the thoracolumbar spine, rated as 10 percent disabling; bilateral knee degenerative joint disease, with each knee rated as 10 percent disabling; and bilateral ankle degenerative joint disease, with each ankle rated as 10 percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 70 percent.  

In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  38 C.F.R. § 4.16(a).  In a May 2013 addendum medical opinion, the VA examiner opined that the Veteran's degenerative joint disease of his back, knees, ankles, and feet are all attributable to the Veteran's in-service duties as a paratrooper.  Therefore, these disabilities all arise from a common etiology, and are considered one disability.  The combined disability rating of the Veteran's back, knee, ankle, and feet disabilities is 60 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran's combined disability evaluation is at least 70 percent, with at least one disability rated at 40 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  

After review of all the evidence of record, lay and medical, the Board next finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  In this regard, the Veteran has attributed his unemployability to a combination of all his service-connected disabilities.  See May 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

The Veteran underwent a VA orthopedic examination in February 2013 in connection with his claims of service connection for his back, knees, ankles, and feet.  Regarding the ankles, the VA examiner documented limitation of motion, painful motion, disturbance in locomotion, and weakness.  The VA examiner indicated that the Veteran's ankle condition would affect his ability to work in that he would be unable to perform any laboring type of employment to include standing, walking, climbing, and squatting.  Regarding the back, the VA examiner documented limitation of motion, painful motion, and limited sitting, standing, and walking tolerance.  Regarding the feet, the VA examiner documented pain and swelling.  Regarding the knees, the VA examiner documented limitation of motion, painful motion, weakness, and limited sitting, standing, and walking tolerance.  The VA examiner indicated that the Veteran's back, knee, and feet conditions would affect his ability to work in that he would be unable to perform any laboring or physical type of employment.  

Upon VA audiological examination in April 2013, the VA examiner indicated that the Veteran's hearing would affect his ability to work.  Specifically, the VA examiner noted that the Veteran reported difficulty understanding speech, particularly with background noise present.  

The Veteran submitted a July 2013 statement from the dispatch manager with the trucking company where the Veteran last worked.  The dispatch manager indicated that the Veteran worked for trucking company for 22 years before retiring.  She further indicated that following the Veteran's hip replacement surgery, the Veteran developed "severe problems with his feet, making it difficult to get around."  

The Veteran submitted a September 2013 sworn statement from the president of the trucking company where the Veteran last worked.  The company president indicated that the Veteran worked for the trucking company for 22 years before retiring due to health issues.  He further indicated that the Veteran "was no longer physically able to drive following surgery on his hip leaving him with chronic pain in his feet."  

The Veteran submitted a September 2013 statement from his private physician.  The private physician indicated that the Veteran has lumbar degenerative disc disease and degenerative joint disease in both ankles, "which render [the Veteran] unable to perform any work."  

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU.  The weight of the evidence of record is at least in relative equipoise as to whether the Veteran's service-connected disabilities negatively affect his ability to perform jobs similar in nature to those for which the Veteran is qualified based upon his education and prior occupational experience.  The February 2013 VA examiner indicated that the Veteran would be precluded only from laboring employment, thus implying that sedentary employment would not be precluded; however, the evidence of record indicates that the Veteran's entire post-service history is limited to truck driving, which involves long periods of sitting and climbing in and out of truck cabins.  Therefore, in consideration of the combined effect of the Veteran's service-connected disabilities and the Veteran's employment history and educational attainment, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


